 


109 HR 116 IH: Social Security and Medicare Lock-box Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 116 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Holt introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Congressional Budget Act of 1974 to preserve all budget surpluses until legislation is enacted significantly extending the solvency of the Social Security and Medicare trust funds. 
 
 
1.Short titleThis Act may be cited as the Social Security and Medicare Lock-box Act of 2005. 
2.PurposeIt is the purpose of this Act to put social security and Medicare solvency first, by prohibiting the use of social security surpluses, Medicare surpluses, and any other government surpluses for any purpose other than paying down publicly held debt, until legislation is enacted significantly extending the solvency of the social security and Medicare trust funds. 
3.Surpluses reserved until Social Security and Medicare solvency legislation is enacted 
(a)In generalSection 312 of the Congressional Budget Act of 1974 is amended by adding at the end the following new subsection: 
 
(g)Surpluses reserved until Social Security and Medicare solvency legislation is enacted 
(1)In generalUntil there is both a social security solvency certification and a Medicare solvency certification, it shall not be in order in the House of Representatives or the Senate to consider— 
(A)any concurrent resolution on the budget, or conference report thereon or amendment thereto, that would use any portion of the baseline budget surpluses, or 
(B)any bill, joint resolution, amendment, motion, or conference report if— 
(i)the enactment of that bill or resolution as reported, 
(ii)the adoption and enactment of that amendment, or 
(iii)the enactment of that bill or resolution in the form recommended in that conference report,would use any portion of the baseline budget surpluses. 
(2)Baseline budget surpluses 
(A)In generalFor purposes of this subsection, the term baseline budget surplus means the sum of the on- and off-budget surpluses contained in the most recent baseline budget projections made by the Congressional Budget Office at the beginning of the annual budget cycle and no later than the month of March. 
(B)Baseline budget projectionFor purposes of subparagraph (A), the term baseline budget projection means the projection described in section 257 of the Balanced Budget and Emergency Deficit Control Act of 1985 of current year levels of outlays, receipts, and the surplus or deficit into the budget year and future years; except that outlays for programs subject to discretionary appropriations shall be projected at the lesser of any applicable statutory discretionary limits or the baseline level otherwise defined in such section 257. For purposes of this subsection, the baseline budget projection shall include both on-budget and off-budget outlays and receipts. 
(3)Use of portion of the baseline budget surplusesFor purposes of this subsection, a portion of the baseline budget surpluses is used if, relative to the baseline budget projection— 
(A)in the case of legislation affecting revenues, any net reduction in revenues in the current year or the budget year, or over the 5- or 10-year estimating periods beginning with the budget year, is not offset by reductions in direct spending, 
(B)in the case of legislation affecting direct spending, any net increase in direct spending in the current year or the budget year, or over such 5- or 10-year periods, is not offset by increases in revenues, and 
(C)in the case of an appropriations bill, there is a net increase in discretionary outlays in the current year or the budget year when the discretionary outlays from such bill are added to the discretionary outlays from all previously enacted appropriations bills. 
(4)Social security solvency certificationFor purposes of this subsection, the term social security solvency certification means a certification by the Board of Trustees of the Social Security Trust Funds that the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund are, taken together, in actuarial balance for the 75-year period utilized in the most recent annual report of such Board of Trustees pursuant to section 201(c)(2) of the Social Security Act (42 U.S.C. 401(c)(2)). 
(5)Medicare solvency certificationFor purposes of this subsection, the term Medicare solvency certification means a certification by the Board of Trustees of the Federal Hospital Insurance Trust Fund that such Trust Fund is in actuarial balance for the 30-year period utilized in the most recent annual report of such Board of Trustees pursuant to section 1817(b) of the Social Security Act.. 
(b)Super majority requirement 
(1)Section 904(c)(1) of the Congressional Budget Act of 1974 is amended by inserting 312(g), after 310(d)(2),. 
(2)Section 904(d)(2) of the Congressional Budget Act of 1974 is amended by inserting 312(g), after 310(d)(2),. 
4.Effective dateThis Act shall take effect upon the date of its enactment and the amendments made by it shall apply only to fiscal year 2006 and subsequent fiscal years. 
 
